EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan H. Harder, Reg. No. 75,301, on 02/17/2022.
The application has been amended as follows: 
In the claims
Claims 1-2 (Previously presented)
Claims 3-7 (Original)
Claim 8 (Previously presented)
Claim 9 (Currently amended) A method of operating a measurement-while-drilling data acquisition system, the method comprising: 
receiving analog measurement-while-drilling data at an analog data reception circuit of an analog section of a data reception device also having a digital section comprising a digital processing circuit coupled to a digital data transmission circuit of the measurement-while-drilling data acquisition system, wherein: 
an analog section power isolation circuit isolates analog section power that is used to power the analog section from digital section power that is used to power the digital section, and 
a digital isolation circuit electrically isolates the analog data reception circuit and an analog-to-digital conversion circuit of the analog section from the digital data , wherein the digital processing circuit coupled between the digital isolation circuit and the digital data transmission circuit; 
converting at least a portion of the analog measurement-while-drilling data into digital measurement-while-drilling data using the analog-to-digital conversion circuit; and 
sending the digital measurement-while-drilling data as transmitted digital measurement- while-drilling data via the digital data transmission circuit of the data reception device.

Claim 10 (Previously presented)
Claims 11-16 (Original)

17. (Currently Amended) A data reception device, the data reception device comprising:
an analog section comprising: 
an analog data reception circuit configured to receive analog measurement-while-drilling data; 
an analog-to-digital conversion circuit coupled between the analog data reception circuit and a digital isolation circuit, wherein the analog-to-digital conversion circuit is configured to convert the analog measurement-while-drilling data to digital measure-while-drilling data; 
the digital isolation circuit configured to electrically isolate the analog data reception circuit and the analog-to-digital conversion circuit from a digital processing , wherein the digital processing circuit coupled between the digital isolation circuit and the digital data transmission circuit; and 
an analog power isolation circuit; and 
a digital section comprising: 
the digital data processing circuit and the digital data transmission circuit, wherein the digital data transmission circuit is configured to transmit the digital measurement-while-drilling data, 
wherein: analog section power that is used to power the analog data reception circuit and the analog-to-digital conversion circuit is isolated from the digital section power by the analog section power isolation circuit, wherein the digital section power is used to power the digital data transmission circuit and the digital data processing circuit.

Claim 18 (Previously presented)
Claims 19-20 (Original)

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would not have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Wei-Laamanen-Ker and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 1-20 shall be allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683